                    IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                             WESTERN DIVISION

                                      Case No.:5:19-cv-280-D


TAMI D. JOHNS,                                  )
                                                )
Plaintiff,                                      )
                                                )            ORDER GRANTING
v.                                              )           PLAINTIFF'S MOTION
                                                )               TO REMAND
MICHAELS STORES, INC. and                       )
BRANDI DUNCAN,                                  )
                                                )
 Defendants
                                                )


       THIS MATIER came before the Court on Plaintiffs Motion to Remand this case to the
       ·. ·.               .      .                  .      .     .       .

state court from which it was removed, the Superior Court of Wake County, North Carolina (the

"Motion") D.E. 13-14.

       The parties have conferred and Defendants Michael Stores, Inc. and Brandi Duncan now

consent to the proposed motion, which lies within this Court's inherent authority to order.

       Accordingly, upon consideration of the Motion and the record, it is hereby ORDERED that

Plaintiffs Motion to Remand this case to the Superior Court of Wake County, North Carolina is

GRANTED.

          SO ORDERED. This J.2.. day of September 2019.
